Citation Nr: 1212964	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fracture to the right cheek bone with scar.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  

The Board notes that following the August 2008 rating decision, the Veteran submitted a September 2008 letter, asking that his request for an increase be reviewed again.  Although the RO treated this statement as a new claim, the Board has liberally construed the September 2008 letter as a timely notice of disagreement to the August 2008 rating decision.  

The Veteran testified at an April 2011 travel Board hearing; the hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for a dental or oral condition, to include loss of teeth, secondary to residuals of a fracture to the right cheek bone has been raised by the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Residuals of a fracture to the right cheek bone are manifested by a periorbital scar under the right eye that is 1.8 cms in length and 0.2 cms in width; the scar is painful on examination, adherent to underlying tissue, atrophic, shiny, slightly elevated, and deep.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for residuals of a fracture to the right cheek bone with scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code (DC) 7800 (pre-amendment). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Board notes the Schedule for Rating Skin Disabilities was amended in 2008 so that it more clearly reflects VA's policies concerning the evaluation of scars, specifically, 38 C.F.R. § 4.118, DCs 7800-7805; however, these changes only apply to applications received by VA on or after October 23, 2008, or if a veteran was previously evaluated under those codes and requested review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the claim was received prior to October 23, 2008, and the Veteran has not requested review under the amended criteria, the Board finds that the amended regulations are not for application here.

Under the pre-amended DC 7800, a disfigurement of the head, face, or neck is assigned a 10 percent evaluation with one characteristic of disfigurement.  A 30 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  

The eight characteristics of disfigurement are: a scar, 5 or more ins. in length; a scar, at least one-quarter in. wide at widest part; surface contour of a scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; hypo-or hyper-pigmented skin in an area exceeding 6 sq. ins.; abnormal skin texture in an area exceeding 6 sq. ins.; underlying soft tissue missing in an area exceeding 6 sq. ins.; and indurated and inflexible skin in an area exceeding 6 sq. ins.  Tissue loss of the auricle and anatomical loss of the eye are rated under DCs 6207, 6061, or 6063 as appropriate.  Unretouched color photographs should be considered when evaluating under these criteria.  

In July 2008 and November 2008, the Veteran underwent VA examinations by the same VA examiner.  He reported that he fractured his right cheekbone in service and had a laceration to the right lower eyelid.  He was taken to the dispensary where he was sutured and treated for a fracture of the orbital region.  He complained of pain and sensitivity in the orbital region.  

Physical examination revealed a scar under the right eyelid measuring 1.8 cm in length and 0.2 cm in width.  There was definite pain on the scar on examination.  The scar was atrophic, shiny, slightly elevated, and deep.  There was no evidence of inflammation, edema, or keloid formation.  The VA examiner noted that since the scar was not disfiguring to the head, face, or neck, colored photographs were not submitted.  The diagnosis was periorbital scar on the undersurface of the orbital region with sensitivity and pain with chewing, brushing, or movement of the jaw.  There was pain between the jaw and the area where the fracture was, and also where the scar was.  

The Board has also considered the Veteran's statements provided during his VA examinations and his Board hearing.  In this regard, he is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He has provided lay evidence describing pain and sensitivity in the area of his fracture and his scar.  The Board finds that he is competent to provide such testimony, and the Board finds that his statements are credible.     

Based on the evidence above, the Board finds a 30 percent rating is warranted because the scar is shown to be manifested by two characteristics of disfigurement.  Specifically, VA examinations show that the Veteran's scar was slightly elevated, and the scar was adherent to underlying tissue.  The Board finds, therefore, that a 30 percent evaluation is warranted under DC 7800.  

Nonetheless, the Board finds that a rating in excess of 30 percent is not warranted.  Specifically, the Veteran does not have four or five characteristics of disfigurement as described under DC 7800 to warrant a higher 50 percent evaluation.  Significantly, the examinations note that the Veteran's scar was not disfiguring to the head, face or neck.  Moreover, the evidence does not show visible or palpable tissue loss, or gross distortion or asymmetry of the nose, chin, forehead, eyes, ears, cheeks, or lips.  

In addition, the scar was not 13 or more cms in length or 0.6 cms wide at the widest part and the skin was not hypo- or hyper-pigmented in an area exceeding six sq. ins.  Although the scar is shown to be atrophic and shiny, this was not in an area exceeding 6 sq. ins.  There was no underlying soft tissue missing in an area exceeding 6 sq. ins., and the skin was not indurated or inflexible in an area exceeding more than 6ix sq. ins.  As such, a 50 percent rating is not warranted.

The Board has considered whether a higher rating is warranted under other provisions of the diagnostic codes as they pertain to scars.  The Board finds that DCs 7801 and 7802 are not applicable as they apply to areas other than the head or face.  The provisions of DC 7803 and 7804 are not applicable because they provide for no more than a 10 percent rating.  DC 7805 is not applicable because the Veteran is not shown to have any functional limitations associated with his scar, or in the cheek bone or periorbital region under the right eye.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, a comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes his disability level and symptomatology.  The size and physical findings of the scar are contemplated by the eight characteristics of disfigurement.  Further, the skin texture and his complaints of pain are anticipated by the regulations.  Therefore, the schedular criteria are not inadequate for rating his disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A follow-up letter was sent in October 2008.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in April 2008 and October 2008.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran's service treatment records, VA examinations, and a Board hearing transcript have been associated with the claims file.  The Board notes specifically that he was afforded VA examinations in July 2008 and November 2008.  The Board finds that the VA examinations were adequate as they contain a description of the history of the disability at issue, document and consider his complaints and symptoms, address the relevant rating criteria; and note functional the effects of the disability on his daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

The Board notes that during the Veteran's travel Board hearing, he indicated that he was last seen for his scar at two different VA Medical Centers which coincide with the July 2008 and November 2008 VA examinations.  He has not identified any other VA or private treatment for his service-connected residuals.  VA has provided him with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

  
ORDER

A 30 percent rating, but no more, is granted for residuals of a fracture to the right cheek bone with scar, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


